Case 3:13-cr-00665-LAB Document 119 Filed 07/02/20 PageID.494 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 13CR00665-LAB
12                      Plaintiff,               ORDER GRANTING
                                                 DEFENDANT’S UNOPPOSED
13         v.                                    MOTION FOR EARLY
                                                 TERMINATION OF HIS TERM
14   GARY KEVIN LAWLEY (2),                      OF SUPERVISED RELEASE
15                      Defendant.
16
17         IT IS HEREBY ORDERED, for good cause shown, that the Defendant’s
18   Unopposed Motion for Early Termination of his Term of Supervised Release, filed on
19   July 2, 2020, as Document No. 118, be and is hereby granted, and defendant Gary Kevin
20   Lawley’s term of supervised release is terminated.
21         IT IS SO ORDERED.
22   DATED: July 2, 2020
23
24
                                                 LARRY ALAN BURNS
25                                               Chief United States District Judge
26
27
28
